DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-19, 21-24, 26-29, 31-32, 34-45 and 47-58 are canceled. Therefore, claims 1-15, 20, 25, 30, 33, and 46, are currently pending in this Application. Claims 3, 4, 5, 33 and 46 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on October 01, 2020; December 06, 2021 and January 31, 2022 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.

Response to Restriction
Applicants’ election, without traverse, the invention of Group I, claims 1-15, 20, 25 and 30, drawn to a product of Formula, 
    PNG
    media_image1.png
    109
    186
    media_image1.png
    Greyscale
and the specific 
    PNG
    media_image2.png
    205
    238
    media_image2.png
    Greyscale
, in response filed January 04, 2022 is acknowledged.  
Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

The scope of the invention of the elected subject matter is as follows: 
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to final. Id.
The elected species was found to be free of prior art and therefore, the scope of the examined subject matter was expanded to include products of Formula I, 
    PNG
    media_image1.png
    109
    186
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:  
 R1 is an optionally substituted aryl and R1 is as defined. As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-15, 20, 25 and 30, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. The withdrawn compounds contain varying functional groups, which are chemically recognized to differ in structure and function from the elected R1 variable. For example R1 could be an alkyl group, which are different from the elected aryl group. This recognized chemical diversity of the functional groups can be seen by the various classifications of these functional groups in the CPC classification system. Therefore, the subject matter which are withdrawn from consideration as being non-elected subject differ materially in structure and composition and have been restricted properly a reference which anticipated but the elected subject matter would not even render obvious the withdrawn subject matter and the fields of search are not co-extensive.
Claims 3-5, directed to products of the Formula depicted in claim 1, wherein, R1  is an alkyl group are withdrawn as being drawn to non-elected subject matter.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Claims 6-15, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 6-15, 20 and 25 are dependent on claim 0. However, there is insufficient antecedent basis for this in all the claims for claim 0. It is suggested to amend the claims so that they can depend from claim1 or other claims.
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the Claim 30 is dependent on claim 1. However, there is insufficient antecedent basis for the for the compounds listed in 30. For example, in claim 1, R2 is selected from a C1-C12 alkyl, a C3-C12 cycloalkyl; and a substituted aryl. There is no option that allows R2 to be hydrogen (see the first two compounds of claim 30, 
    PNG
    media_image3.png
    142
    180
    media_image3.png
    Greyscale
; 
    PNG
    media_image4.png
    142
    234
    media_image4.png
    Greyscale
 ). It is suggested to delete the first two compounds depicted in claim 30. 
Moreover, claim allows R2 to be a substituted aryl such as  
    PNG
    media_image5.png
    109
    117
    media_image5.png
    Greyscale
however, some of the compounds depicted in claim 30 include, 
    PNG
    media_image6.png
    191
    247
    media_image6.png
    Greyscale
which is an alkyl substituted by an aryl group and therefore, have insufficient antecedent basis from claim. An alkyl substituted by aryl is not the same as a substituted aryl. Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
 Claims 1, 2, 6-15, 20, 25 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 11 of U.S. Patent No. 9,221,765 B2. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claims are either anticipated by, or would have been obvious over, the reference claims.
 Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same art specific subject matter. 
The instant claims are directed to products of Formula 
    PNG
    media_image1.png
    109
    186
    media_image1.png
    Greyscale
wherein R2 could be an alkyl group. 
U.S. Patent No. 9,221,765 B2 teach product of Formula 
    PNG
    media_image7.png
    587
    415
    media_image7.png
    Greyscale
  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims substantially overlap the compounds of the reference claims; the compounds claimed in this invention are covered by the referenced claims. The difference between the instant and the copending claims is in scope only.  
Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry experience, i.e., a masters or doctorate level of skill and knowledge in the laboratory.  Thus, the level of skill in the art is relatively high.
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to Id. 
MPEP 804 states: “where the claims of an application are not the "same” as those of the first patent, but the grant of a patent with the claims in the application would unjustly extend the rights granted by the first patent, a double patenting rejection under nonstatutory grounds is proper.” 
Although the conflicting claims are not identical, the Examiner finds that a person having ordinary skill in the art would recognize that the claimed invention would unjustly extend the rights granted to U.S. Patent No. 9,221,765 B2, because a hypothetical infringer of U.S. Patent No. 9,221,765 B2 would necessarily be an infringer of the claimed invention. Accordingly, U.S. Patent No. 9,221,765 B2 renders the instant claims obvious absent a showing of unpredictability or comparative evidence suggesting otherwise.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 2, 6-15, 20, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,221,765 B2. 
Applicants are claiming the following compounds:
The instant claims are directed to products of Formula 
    PNG
    media_image1.png
    109
    186
    media_image1.png
    Greyscale
wherein R2 could be an alkyl group. The products are useful in inhibiting biofilm formation.
Determining the scope and content of the prior art
U.S. Patent No. 9,221,765 B2 teach product of Formula teach products having 
  
    PNG
    media_image7.png
    587
    415
    media_image7.png
    Greyscale

Ascertaining the difference between the prior art and the claims
The difference between the prior art and the claims is that U.S. Patent No. 9,221,765 B2 do not teach a single disclosed compound or species that anticipates the instant claims.  
Resolving the level of ordinary skill in the pertinent art
However, minus a showing of unobvious results, it would have been obvious to claims 1, 2, 6-15, 20, 25 and 30, since the prior art reference discloses a similar genus of benzimidazole products with the same activity.  U.S. Patent No. 9,221,765 B2 teach a larger genus of products that completely encompass the smaller genus that is instantly claimed as the structure of claim 1.  Applicants have failed to differentiate their instant compounds from those taught and recited by U.S. Patent No. 9,221,765 B2.  One would be motivated to prepare the instantly claimed invention since U.S. Patent No. 9,221,765 B2 has enabled and taught the broad scope of compounds in the formula disclosed in claim 1 (see claims 1 and 3 of the patent).  
Therefore, one skilled in the art would know to pick and choose from the various substituents disclosed and the same core benzimidazole products, as guided by U.S. Patent No. 9,221,765 B2, particularly when they possess the same utility.  Therefore, absent a showing of unobvious and superior properties, the instant claimed genus of benzimidazole products analogs would have been suggested to one skilled in the art.  

Claim Objections
Claims 1, 2 and 30 are objected to for containing non-elected subject matter or for depending on a rejected base claim. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM-4:00PM.

Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626